Name: 82/146/ECSC: Commission Decision of 8 February 1982 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (Only the French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-03-06

 Avis juridique important|31982D014682/146/ECSC: Commission Decision of 8 February 1982 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (Only the French and German texts are authentic) Official Journal L 063 , 06/03/1982 P. 0025 - 0025*****COMMISSION DECISION of 8 February 1982 extending the authorization of the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by 'Saarlor' (Only the French and German texts are authentic) (82/146/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 65 thereof, Having regard to the application of 21 December 1981, Whereas by Decision No 44-59 of 4 November 1959 (1), as last amended by Decision 79/983/ECSC (2), the Commission authorized the joint selling of fuels from HouillÃ ¨res du Bassin de Lorraine and Saarbergwerke AG by the Saar-Lothringische Kohlenunion, deutsch-franzoesische Gesellschaft auf Aktion/Union charbonniÃ ¨re sarro-lorraine, sociÃ ©tÃ © par actions franco-allemande (Saarlor), of Saarbruecken und Strasbourg; Whereas the period of validity of this authorization was last extended, until 31 December 1981, by Decision 79/983/ECSC; Whereas in a letter dated 21 December 1981 the parties concerned gave notice that the joint selling agreement concluded between them, which was due to expire on 31 December of that year, would be replaced by a new agreement valid until 31 December 1986; whereas they applied for a corresponding extension of the authorization; Whereas the grounds on which the Commission authorized the agreements between the parties until 31 December 1981 are still valid; whereas this is the case both as regards competition with other Community undertakings and with coal from third countries and as regards the improvement of distribution by means of joint sales; whereas in 1980 the share of the collieries concerned of the common market's coal production amounted to only 8 % and Saarlor sold 22;3 % of the output of the Saar collieries and 5;0 % of the output of the Lorraine field; whereas the percentages are comparable to those in previous years; Whereas the agreement consequently continues to satisfy the conditions for authorization under Article 65 (2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 The period of validity of Decision No 44-59 is extended until 31 December 1986. Article 2 This Decision is addressed to the coal-mining undertakings concerned and to Saarlor. Done at Brussels, 8 February 1982. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No 58, 14. 11. 1959, p. 1147/59. (2) OJ No L 295, 22. 11. 1979, p. 24.